 

 

Exhibit 10.1

 



LOAN AGREEMENT

 

This Loan Agreement (“Agreement”) is made and entered into in this 22ND day of
January 2020 (“Effective Date”), by and between EDISON NATION, INC., a Nevada
corporation, its successors and assigns (the “Company”), and Greentree Financial
Group, Inc., a Florida corporation (“Lender”).

 

RECITALS

 

WHEREAS, the Company is in need of capital for working capital and product
expansion and Lender has agreed to provide up to $1,100,000.00 of such capital
according to the terms hereof; and

 

WHEREAS, Lender and Company enter into this Agreement to establish terms by
which Lender, in its sole discretion, may fund Loans, as set forth herein and
therein the related Note, described below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the sufficiency of
which is acknowledged by Lender and Company (each “party” and, collectively,
“parties”), the parties hereby agree as follows:

 

1. LOANS; PROMISSORY NOTES. Lender may loan the Company up to $1,100,000.00
pursuant to the terms hereof; provided, nothing herein or otherwise shall
obligate Lender to make any future loans to the Company. All sums advanced
pursuant to the terms of this Agreement (a “Loan”) shall be evidenced by a
separate 10% convertible promissory note (the “Note”), in substantially the form
set forth as Exhibit A hereto. The Note shall be convertible into shares of the
Company’s common stock (the “Common Stock”) pursuant to the terms contained in
the Note. All covenants, conditions and agreements contained herein are made a
part of the Note, unless modified therein.

 

a.       Unless stated otherwise in the Note, the Note will automatically mature
nine (9) months from the effective date of the applicable Note.

 

b.       All sums advanced pursuant to this Agreement shall bear simple interest
from the date the Loan is made until paid in full at an interest rate of ten
percent (10%) per annum. Interest not paid shall not compound and will be
calculated on the basis of a 360 day year. Interest shall be paid by the Company
quarterly.

 

2. WARRANTS. Upon the sale of the Note of $1,100,000 by the Company to the
Lender at Effective Date, the Company shall simultaneously issue to the Lender
at the Effective Date, a warrant in substantially the form annexed hereto as
Exhibit B (the “Warrant”) to purchase 550,000 shares of Common Stock (the
“Warrant Shares”) at an exercise price of $2.00 per share (the “Exercise
Price”). The Warrant shall be cashless exercisable for a period of three (3)
years from the issue date specified on the face of such Warrant. The Warrants
shall have Down Round Protection meaning that prior to exercise, if at any time
the Company grants, issues or sells any Common Stock, options to purchase Common
Stock, securities convertible into Common Stock or rights relating to Common
Stock (the “Purchase Rights”) to any person, entity, association, or other
organization other than the Lender, at a price per share less than the Exercise
Price, then the Exercise Price hereof shall be proportionately reduced to match
the price per share of the Purchase Rights. For purposes of clarification, if
the Company sells Common Stock at $1.50 per share at any time after the date
hereof but prior to exercise, then the Exercise Price of Lender’s Warrant Shares
would be adjusted to $1.50. Notwithstanding, the Exercise Price may not exceed
$2.00 per share in any case.

 

 



Initial CF Initial  



 

Page | 1

 



 

Loan Agreement

 

 

The issuance of Purchase Rights shall not constitute a Down Round for purposes
of this Agreement in the event of: (i) the exercise of stock options or the
conversion of convertible securities in each case issued to employees, directors
of, or consultants to the Company pursuant to a plan, agreement or arrangement
approved by the Board of Directors of the Company; (ii) a dividend or
distribution payable to holders of capital stock of the Company; or (iii) a
subdivision (by stock split, recapitalization or otherwise) of outstanding
shares of the Company into a greater number of shares.

 

3. ORIGINATION SHARES. The Company agrees to issue Lender 100,000 shares of its
common stock as an origination (the “Origination Shares”)” payable at Effective
Date. The Origination Shares are deemed fully earned upon the Effective Date.

 

4. ADVISORY SHARES. The Company agrees to issue to Lender or its nominee 60,000
shares of its common stock as consideration for advisory services (the “Advisory
Shares”) payable at the Effective Date. The Advisory Shares will be issued to
assist the Company in developing its online sales market in China, including
collaborations with major online product selling platforms in China. The
Advisory Shares are deemed fully earned upon the Effective Date.

 

5. MANDATORY CONVERSION. The Note shall be converted to shares of common stock
on or before the 90th day after the effective date of the Registration Statement
at $2.00 per share (550,000 shares of common stock) or the Alternative
Conversion Price if in default.

 

6. TRUE-UP SHARES. In the event that the average of the 15 lowest closing prices
for the Company’s common stock on NASDAQ or other primary trading market for the
Company’s common stock (the average of such lowest closing prices being herein
referred to, the “True-up Price”) during the period beginning on the effective
date of the Registration Statement and ending on the 90th day after the
effective date of the Registration Statement (the “Subsequent Pricing Period”)
is less than $2.00 per share, then the Company will issue the Lender additional
shares of the Company’s common stock (the “True-up Shares”) within three days
from the expiration of the Subsequent Pricing Period, according to the following
formula:

 

X= [$1,100,000 / A ] less B where:

 

X= number of True-up Shares to be issued

A= the True-up Price

B = Shares previously issued (550,000)

 

Example #1: If the A-True-up Price is $1.80, then X-True-up Shares to be issued
is equal to 61,112.

 

[$1,100,000/$1.8 (A- True-up Price)] = 611,112 shares, less 550,000 (B- Shares
Previously Issued) = 61,112 (X- True-Up Shares to be issued).

 

Notwithstanding the foregoing, the value to determine the number of True-up
shares issued under this Agreement shall not exceed 30% of the Loan Amount. 30%
of Loan Amount is $330,000.

 

Example#2: If the True-up Price is $1.25, then the True-up Shares calculation
would be 330,000 Shares. However, the maximum amount of True-up shares shall not
exceed 30% of the Loan Amount ($1,100,000) and therefore 264,000 is the total
True-up Shares to be issued.

 

 



Initial CF Initial  

  

Page | 2

 



 

Loan Agreement

 

 

7. ALLOWANCE FOR LEGAL FEE. A $15,000.00 allowance for Lender’s legal fees shall
be paid by the Company and deducted from Lender’s $1,100,000.00 payment.

 

8. REGISTRATION RIGHTS. The Company shall prepare and file with the United
States Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-1 (the “Form S-1” or “Registration Statement”) within 30
days of the Effective Date to cover two times the Common Stock underlying the
Note conversion based on the lower of the conversion price of $2.00 or the
Alternative Conversion Price, the Warrant Shares and the Origination Shares. The
Form S-1 must be effective within 105 days from the Effective date of this
Agreement. There shall be monthly liquidated damages of $35,000 if the
Registration Statement is not filed within 30 days from the Effective Date and/
or declared effective within 105 days from the Effective Date of this Agreement,
which damages shall accrue each month until the applicable breach (failure to
timely file, failure to timely have declared effective, or both) has been cured.
The parties acknowledge and agree that damages which will result to Lender for
Company’s failure to timely file or have declared effective the Registration
Statement shall be extremely difficult or impossible to establish or prove, and
agree that the payment of $35,000 per month is a reasonable estimate of
potential damages and shall constitute liquidated damages for any breach of this
paragraph. Any amounts due under this Section shall be paid by the fifth (5th)
day of the month following the month in which they accrued or, at the option of
Lender, added to the principal of the Note. The legal fees associated with
filing the Form S-1 shall be paid by Company

 

9. REPRESENTATIONS AND WARRANTIES BY THE COMPANY. In order to induce Lender to
enter into this Agreement and to make the Loans provided for herein, Company
represents and warrants to Lender as follows:

 

a.       Organization, Good Standing and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada and has the requisite corporate power to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted.

 

b.       Non-Shell Status. The Company is not now or ever been a shell as that
term is defined in Rule 405 of the Securities Act.

 

c.       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement, the Notes, and the
Warrants (all such documents together with all amendments, schedules, exhibits,
annexes, supplements and related items, to each such document shall hereinafter
be collectively referred to as, the “Transaction Documents”). The execution,
delivery and performance of the Transaction Documents by the Company, and the
consummation by it of the transactions contemplated in, have been duly and
validly authorized by all necessary corporate action. The Transaction Documents,
when executed and delivered, will constitute valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor's rights and remedies or by other equitable principles of general
application.

 

d.       Disclosure. None of the Transaction Documents nor any other document,
certificate or instrument furnished to the Lender by or on behalf of the Company
in connection with the transactions contemplated by the Transaction Documents
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements made herein or therein, in the
light of the circumstances under which they were made herein or therein, not
misleading.

 

 



Initial CF Initial  

  



Page | 3

 

 

Loan Agreement

 

 

e.       Adequate Shares. The Company will at all times have authorized and
reserved a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by the respective Warrants and Notes.

 

f.       Periodic Filings. The Company at all times will remain current in its
reporting requirements with the SEC under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) including maintaining XBRL financial information
on the Company’s corporate website.

 

g.       Additional Issuances. Except for the transactions contemplated by the
Transaction Documents, the Company, for a period of twelve (12) months from the
date hereof, will not issue, grant or sell any security with a variable
conversion or exercise rate.

 

h.       No Shorting, Etc.  Lender agrees that for a period of twenty-four (24)
months after the Effective Date of the sale by the Company to Lender of a Note,
neither Lender nor any of its affiliates, whether in their own capacity or
through a third party, shall directly or indirectly enter into or effect any
“short sales” (as such term is defined in Rule 10a-1 of the Exchange Act) of
shares of Common Stock or any hedging transaction, including obtaining and/or
borrowing any shares of Common Stock, which establishes a net short position
with respect to the shares of Common Stock underlying the Warrants and Notes,
whether on a U.S. domestic exchange or any foreign exchange.

 

 

10. REPRESENTATIONS AND WARRANTIES BY LENDER. Lender, by its acceptance of this
Note, represents and warrants to Company as follows:

 

(a)       Lender is acquiring the Note with the intent to hold as an investment
and not with a view of distribution.

 

(b)       Lender is an “accredited investor” within the definition contained in
Rule 501(a) under the Securities Act of 1933, as amended (the “Securities Act”),
and is acquiring the Note for its own account, for investment, and not with a
view to, or for sale in connection with, the distribution thereof or of any
interest therein. Lender has adequate net worth and means of providing for its
current needs and contingencies and is able to sustain a complete loss of the
investment in the Note, and has no need for liquidity in such investment.
Lender, itself or through its officers, employees or agents, has sufficient
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of an investment such as an investment in the
Securities, and Lender, either alone or through its officers, employees or
agents, has evaluated the merits and risks of the investment in the Note.

 

(c)        Lender acknowledges and agrees that it is purchasing the Note
hereunder based upon its own inspection, examination and determination with
respect thereto as to all matters, and without reliance upon any express or
implied representations or warranties of any nature, whether in writing, orally
or otherwise, made by or on behalf of or imputed to the Company.

 

(d)       Lender has no contract, arrangement or understanding with any broker,
finder, investment bank, financial intermediary or similar agent with respect to
any of the transactions contemplated by this Agreement.

 

 



Initial CF Initial  



 

Page | 4

 





 

Loan Agreement

 

 

11. LIQUIDATED DAMAGES.

 

a.       If (i) the Registration Statement on Form S-1 is not filed with the SEC
on or prior to the date 30 days from the Effective Date, (ii) the Registration
Statement has not been declared effective by the SEC on or prior to the date 75
days from the filing date, or (iii)  any registration statement required by this
Agreement is filed and declared effective by the Commission but shall thereafter
cease to be effective or fail to be usable for its intended purpose (each such
event referred to as a “Registration Default”), the Company hereby agrees to pay
liquidated damages (“Liquidated Damages”) to Lender $35,000 per month until the
Form S-1 takes effective.  Following the cure of all Registration Defaults
relating to any particular registrable Securities, Liquidated Damages shall
cease to accrue; provided, however, that, if after Liquidated Damages have
ceased to accrue, a different Registration Default occurs, Liquidated Damages
shall again accrue pursuant to the foregoing provisions. Any amounts due under
this Section shall be paid by the fifth (5th) day of the month following the
month in which they accrued.

 

b.       If the Company fails to deliver any Securities due Lender hereunder on
the date dictated by this Agreement (each a, “Delivery Date”), the Company shall
pay to Lender in immediately available funds $1,000.00 per day past the Delivery
Date that the Securities are actually issued. Any amounts due under this Section
shall be paid by the fifth (5th) day of the month following the month in which
they accrued. The Company agrees that the right to receive Securities is a
valuable right to Lender and a material consideration of it entering this
Agreement. The parties agree that it would be impracticable and extremely
difficult to ascertain the amount of actual damages caused by a failure of the
Company to timely deliver shares as required hereby. Therefore, the parties
agree that the foregoing liquidated damages provision represents reasonable
compensation for the loss which would be incurred by the Lender due to any such
breach. The parties agree that this Section is not intended to in any way limit
Lender’s right to pursue other remedies, including actual damages and/or
equitable relief.

 

c.       The Company and Lender hereto acknowledge and agree that the sums
payable as Liquidated Damages under subsection 10(a) and 10(b) above shall
constitute liquidated damages and not penalties and are in addition to all other
rights of the Lenders, including the right to call a default under the
Securities Purchase Agreement.  The parties further acknowledge that (i) the
amount of loss or damages likely to be incurred is incapable or is difficult to
precisely estimate, (ii) the amounts specified in such subsections bear a
reasonable relationship to, and are not plainly or grossly disproportionate to,
the probable loss likely to be incurred in connection with any failure by the
Company to obtain or maintain the effectiveness of a registration statement,
(iii) one of the reasons for the Company and the Lender reaching an agreement as
to such amounts was the uncertainty and cost of litigation regarding the
question of actual damages, and (iv) the Company and the Lender are
sophisticated business parties and have been represented by sophisticated and
able legal counsel and negotiated this Agreement at arm’s length.

 

 



Initial CF Initial  



  

Page | 5

 

 

Loan Agreement

 

 

12. COMMON SHARE ISSUANCE. Upon receipt by the Company of a written request from
Lender to convert any amount due under any Note or to exercise any portion of
any Warrant, subject to any limitations on conversion or exercise contained in
any Note and/or Warrant, the Company shall have three (3) business days
(“Delivery Date”) to issue the shares of Common Stock rightfully listed in such
request. If the Company fails to timely deliver the shares, the Company shall
pay to Lender in immediately available funds $1,000.00 per day past the Delivery
Date that the shares are actually issued. Any amounts due under this Section
shall be paid by the fifth (5th) day of the month following the month in which
they accrued or, at the option of Lender, may be added to the principal under
any Note. The Company agrees that the right to convert the Notes or exercise its
Warrants is a valuable right to Lender and a material consideration of it
entering this Agreement. The parties agree that it would be impracticable and
extremely difficult to ascertain the amount of actual damages caused by a
failure of the Company to timely deliver shares as required hereby. Therefore,
the parties agree that the foregoing liquidated damages provision represents
reasonable compensation for the loss which would be incurred by the Lender due
to any such breach. The parties agree that this Section is not intended to in
any way limit Lender’s right to pursue other remedies, including actual damages
and/or equitable relief.

 

13. CONVERSION COSTS. The Company agrees to reimburse Lender’s certificate
processing cost by adding $1,500 to the principal for each note conversion
effected by Lender.

 

14. EVENTS OF DEFAULT. An event of default will occur if any of the following
circumstances occur (each an “Event of Default”):

 

a.       Any representation or warranty made by Company in this Agreement or in
connection with any Warrant or Note, or in any financial statement, or any other
statement furnished by Company to Lender is untrue in any material respect at
the time when made or becomes untrue.

 

b.       Default by Company in the observance or performance of any other
covenant or agreement contained in this Agreement.

 

c.       Default by Company under the terms of any Note or Warrant or any other
third party note or warrant that exceeds a value of $1,000,000.

 

d.        Filing by Company of a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing.

 

e.       Filing of an involuntary petition against Company in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded or undischarged.

 

f.       Company liquidates, transfers, sells or assigns substantially its
assets or elects to wind down its operations or dissolve.

 

g.       The Company fails to maintain irrevocable TA instruction or file with
the Company’s transfer agent along with a reserve of common shares sufficient to
satisfy the Note based on a then hypothetical conversion scenario per the terms
of the Note.

 



Initial CF Initial  



 



Page | 6

 

 

Loan Agreement

 

 

h.       The Company fails to maintain DTC or DWAC eligibility.

 

i.       The Company fails to stay current in its SEC reporting obligations,
including maintaining XBRL financial information on the Company’s corporate
website.

 

j.       The Company fails to deliver the Lender the shares of Common Stock
rightfully listed in any Conversion Notice or any Warrants Exercise Notice
within three (3) business days.

 

k.       The Company breaches any other agreement it has with Lender or his
assigns.

 

l.       The Company interferes with Lender’s or its assigns’ efforts to remove
the restrictive legend from the Common Stock issued as a result of conversion of
any Note when Lender or his assign has provided an attorney opinion letter
opining that the shares are eligible to have the legend removed pursuant to Rule
144 or otherwise.

 

m.       The Company fails to prepare and file with the United States Securities
and Exchange Commission (the “Commission”) a registration statement on Form S-1
within 30 days of the Effective Date to cover the Common Stock underlying the
Note and Warrants granted hereto, or the Form S-1 fails be effective within 105
days from the Effective Date.

 

15. REMEDIES. (i) There will be no cure period available for the Event of
Default as defined in Section 14(d), 14(e) and 14(m); or (ii) upon the
occurrence of any other Event of Default as defined above, and provided such
Event of Default has not been cured by the Company within ten (10) business days
after written notice of the occurrence of such Event of Default, the principal
and any accrued interest of the Note will be due immediately, and Lender shall
have all of the rights and remedies provided by applicable law and equity. To
the extent permitted by law, Company waives any rights to presentment, demand,
protest, or notice of any kind in connection with this Agreement, any Warrant
and/or any Note. No failure or delay on the part of Lender in exercising any
right, power, or privilege hereunder or thereunder will preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies provided herein are cumulative and not
exclusive of any other rights or remedies provided at law or in equity. In the
event Lender shall refer this Agreement to an attorney to enforce the terms
hereof, the Company agrees to pay all the costs and expenses incurred in
attempting or effecting the enforcement of the Lender’s rights, including
reasonable attorney's fees, whether or not suit is instituted.

 

16. NOTICE. Any and all notices, demands, advance requests or other
communications required or desired to be given hereunder by any party shall be
in writing and shall be validly given or made to another party if (i) personally
served, (ii) sent by email on the date such email is sent (provided confirmation
of such email being sent is provided upon request) (iii) deposited in the United
States mail, postage prepaid, return receipt requested, or (iv) by facsimile
with confirmation receipt. Notice hereunder is to be given as follows:

 

If to the Company:

 

EDISON NATION, INC.

909 New Brunswick Ave

Phillipsburg, NJ 08865

Attn: Christopher Ferguson

 

 

 

Initial CF Initial  




Page | 7

 



 

Loan Agreement

 

 

If to the Lender:

 

Greentree Financial Group, Inc.

7951 S.W. 6th Street, Suite 216

Plantation, Florida 33324

Attn: R. Chris Cottone

 

17. GENERAL PROVISIONS. All representations and warranties made in the
Transaction Documents shall survive the execution and delivery of this Agreement
and the making of any Loans hereunder. This Agreement will be binding upon and
inure to the benefit of Company and Lender, their respective successors and
assigns.

 

18. ENTIRE AGREEMENT. The Transaction Documents contain the entire agreement of
the parties and supersedes and replaces all prior discussions, negotiations and
representations of the parties. No party shall rely upon any oral
representations in entering into this agreement, such oral representations, if
any, being expressly denied by the party to whom they are attributed and it
being the intention of the parties to limit the terms of this Agreement to those
matters contained herein in writing. However, incorporated Notes shall be deemed
controlling at all times with regards to any inconsistent or changed terms or
amendments contained therein.

 

19. BINDING EFFECT. This agreement is binding upon and inures to the benefit of
the parties hereto, their heirs, personal representatives, successors and
assigns. Lender may assign its rights hereunder without prior permission from
the Company.

 

20. GOVERNING LAW AND CONSENT TO JURISDICTION. This Agreement shall be governed
by and construed in accordance with the laws of the State of Nevada, without
regard to conflict of law provisions. All disputes arising out of or in
connection with this Agreement, or in respect of any legal relationship
associated with or derived from this Agreement, shall only be heard in any
competent court residing in Clark County, Nevada. The Company agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any manner
provided by law. The Company further waives any objection to venue in any such
action or proceeding on the basis of inconvenient forum. The Company agrees that
any action on or proceeding brought against the Lender shall only be brought in
such courts.

 

21. ATTORNEYS FEES. In the event the Lender hereof shall refer this Agreement to
an attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of the Lender's
rights, including reasonable attorney's fees, whether or not suit is instituted.

 

22. AMENDMENT. The terms of this Agreement may not be amended, modified, or
eliminated without written consent of the parties.

 

23. SEVERABILITY. Every provision of this Agreement is intended to be severable.
If any term or provision thereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.

 



Initial CF Initial  



 



Page | 8

 

 

Loan Agreement

 

 

24. CONSTRUCTION. Section and paragraph headings are for convenience only and do
not affect the meaning or interpretation of this Agreement. No rule of
construction or interpretation that disfavors the party drafting this Agreement
or any of its provisions will apply to the interpretation of this Agreement.
Instead, this Agreement will be interpreted according to the fair meaning of its
terms.

 

25. FURTHER ASSURANCES. Each party hereto agrees to do all things, including
execute, acknowledge and/or deliver any documents which may be reasonably
necessary, appropriate or desirable to effectuate the transactions contemplated
herein pursuant to terms and conditions of this Agreement.

 

 

IN WITNESS WHEREOF, the parties hereto enter into this Loan Agreement which is
effective as of the date first written.

 



Company:   Lender:                 EDISON NATION, INC.   Greentree Financial
Group, Inc.               By: /s/ Christopher Ferguson   By: /s/ R. Chris
Cottone   Name: Christopher Ferguson   Name: R. Chris Cottone Title: Chief
Executive Officer   Title: Vice President    



 

 



Initial CF Initial  





 

Page | 9

 

 

 

Loan Agreement

 

EXHIBIT A

 

NOTE FORM

 

 



Initial CF Initial  



 

Page | 10

 

 

Loan Agreement

 

 

EXHIBIT B

 

WARRANT FORM

 

 

Initial CF Initial  

 

 

Page | 11



 

 

 